DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
2.	Applicant’s amendments filed on 03/17/2022 have been entered. Claims 1, 19, and 20 have been amended. Claim 23 has been canceled. Claims 1-20, and 22 are pending in this application, with claims 1, 19 and 20 being independent.


Response to Arguments
3.	Applicant's arguments filed on 03/17/2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
Examiner notes that independent claims 1, 19 and 20 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
4.	On pages 13-17 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1, 7, 13-15, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al., (“Kitahara”) [US-2012/0068980-A1] in view of Komiyama, (“Komiyama”) [US-2013/0100165-A1]
Regarding claim 1, Kitahara discloses an information processing device (Kitahara- Fig. 1: game apparatus 10 and ¶0007, an image processing system, and an image processing method that generate a new image by combining a real world image with a virtual world image) comprising:
circuitry (Kitahara- Fig. 6 and ¶0135, electronic components are mounted on electronic circuit boards) configured to:
acquire a captured image of a real space from an image capture device (Kitahara- Abstract and ¶0009, discloses the captured image acquisition means acquires a captured image captured by a real camera [acquire a captured image from an image capture device]; Fig. 7 and ¶0153 discloses on the upper LCD 22, a camera image CI is displayed, which is a real world image captured by a real camera built into the game apparatus 10 […] a real-time real world image (moving image) captured by the real camera built into the game apparatus 10 is displayed on the upper LCD 22 [acquire a captured image of a real space from an image capture device]);
recognize a real object in the real space from the captured image blue subject portion included in the camera image CI; ¶0118, subjects of specific colors (blue, green, and red in the above examples) are included in a captured image of the real world that is being captured by the user themselves; ¶0125, the colors of subjects are detected in the real world image); 
acquire position information of the real object (Kitahara- Fig. 6A-B and ¶0113-0115, a blue subject is displayed on the upper LCD 22 [position information] […] a blue subject is captured [the real object] […] and satisfies the conditions for the appearance of the target object […] in FIG. 6B, a plurality of water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion [position information] included in the camera image CI);

set an appearance position of the selected virtual object based on the position of the real object (Kitahara- ¶0009, generates an image of an object to be placed in a virtual world; Fig. 6B and ¶0115, a blue subject is captured so as to have a predetermined size or greater and satisfies the conditions for the appearance of the target object, the target object OBJ1 appears from the blue subject portion […] a plurality of water droplets have appeared  as the target object OBJ1 from near the center of the blue subject portion [an appearance position of a virtual object] included in the camera image CI; Fig. 7B and ¶0116, when the green subject appearance of the target object, the target object OBJ2 appears from the green subject portion […] plants and flowers have appeared as the target object OBJ2 from near the center of the green subject portion included in the camera image CI; Fig. 8B and ¶0117 discloses a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI”); and
cause a display device (i.e., display device) to display a virtual space comprising the selected virtual object displayed at the position of the real object (Kitahara- ¶0013, generate an image of the virtual world, in which the object is viewed from the virtual camera, as the virtual world image by placing the object in the virtual world […] the image of the object in the virtual world image is combined with the captured image so as to overlap the detection position; Fig. 6B and ¶0115, a plurality of water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion included in the camera image CI [virtual object displayed at the position of the one real object]; Fig. 7B and ¶0116, plants and flowers have appeared as the target object OBJ2 from near the center of the green subject portion included in the camera image CI [virtual object displayed at the position of the one real object]; Fig. 8B and ¶0117, a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI; ¶0118, the target objects OBJ1 through OBJ3 are placed in a virtual space; ¶0140, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image such that the virtual world image is given preference).
Kitahara fails to explicitly disclose recognize a real object in the real space from the captured image based on at least one of texture or shape of the real object; select, from a plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects 
However, Komiyama discloses
recognize a real object in the real space from the captured image based on at least one of texture or shape of the real object (Komiyama- Figs. 2A and ¶0034-0035, FIG. 2A illustrates an example where a marker is arranged in the real space […] A marker according to the present exemplary embodiment, for example, is identification information corresponding to a predetermined virtual object, represented by a two-dimensional code of a specific pattern. Hereinafter, representing information with a two-dimensional code of a specific pattern is referred to as two-dimensionally coding the information […] the control unit 101 according to the present exemplary embodiment reads the identification information two-dimensionally coded with a specific pattern indicated by the marker. A marker has a pattern for detection (hereinafter referred to as a detection pattern) arranged therein);
select, from a plurality of virtual objects and based on a user operation (Komiyama- ¶0029-0030, An operation unit 106 is used by a user to give operation commands [a user operation] to the digital camera 100. The operation unit 106 includes operation members such as a power button to turn the power of the digital camera 1000N and OFF, a release switch for performing the imaging processing, and a playback button for browsing image data […] The recording medium 107 stores a virtual object table for achieving augmented reality. The virtual object table stores virtual objects and identification information indicating the virtual objects in an associated way. Virtual objects according to the present exemplary embodiment are, for example, three-dimensional image models of furniture and household appliances. The recording medium 107 also records virtual objects of these three-dimensional image models [a plurality of virtual objects]), a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object (Komiyama- Fig. 2B shows the the sofa's virtual object [a virtual object] (see FIG. 2F) is processed into a size and posture suitable for the arrangement position and posture of the marker 201 and then displayed at a position on the through image suitable for the marker [the real object] 201 to be arranged […] the marker 201 is arranged at a position facing the speakers, and the sofa's virtual object is displayed in size according to the distance from the digital camera 100 to the marker 201 [a position of the real object included in the acquired position information]; Fig. 2C and ¶0042-0043, two additional markers [the real object] are arranged in the room illustrated in the example in FIG. 2A. In this example, the user attempts to simulate arranging of a TV stand and arranging of a TV on the TV stand [the selected virtual object]. In this example, markers 202 and 203 [the real object] are arranged side by side between the speakers, in addition to the marker 201. The marker 202 is two-dimensionally coded identification information associated with a TV's virtual object. The marker 203 is two-dimensionally coded identification information associated with a TV stand's virtual object; ¶0122-0123, In step S712, the control unit 101 receives a command for selecting whether the recommended virtual object displayed in step S711 is to be displayed in the augmented reality space […] the control unit 101 displays such a message as “The recommended virtual object can be arranged. Will you arrange it?” together with “YES” and “NO” selectable buttons […] When the user selects “YES” (YES in step S712), the control unit 101 determines that the user selects to arrange the recommended virtual object in the augmented reality space, and the processing proceeds to step S713. When the user selects “NO” (NO in step S712), the control unit 101 determines that the user selects not to arrange the recommended virtual object in the augmented reality space), other virtual objects of the plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information (Komiyama- ¶0153, if markers are not arranged in the same direction, corresponding virtual objects are not displayed in a specific arrangement; Claim 10 cites “wherein virtual objects included in combinations not selected by not displayed other than the virtual object common to the plurality of specific combinations”);
Komiyama further discloses
cause a display device to display a virtual space comprising the selected virtual object displayed at the position of the real object (Komiyama- ¶0038, FIG. 2B illustrates a state where the sofa's virtual object corresponding to the marker 201 is displayed on the through image based on the arrangement position and posture of the marker 201. When displaying the virtual object, the control unit 101 applies image processing to the virtual object recorded in the recording medium 107 based on the position information and the posture information. The position information indicates the marker's three-dimensional position and the posture information indicates the marker's posture. Thus, a virtual object suitable for marker's position and posture is displayed).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara to incorporate the teachings of Komiyama, and applying the sofa's virtual object is processed into a size and posture suitable for the arrangement position and posture of the marker and then displayed at a position on the through image suitable for the marker and the virtual objects not selected by the command are not displayed into Kitahara’s system in order to select, from a plurality of virtual objects and based on a user operation, a virtual object for initial display based on a position of the real object included in the acquired position information, wherein when the selected virtual object is initially displayed at the position of the real object, other virtual objects of the plurality of virtual objects not selected are not displayed based on the real object included in the acquired position information.
Doing so would produce an augmented reality space as intended by the user.


Regarding claim 7, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and further discloses wherein the position information of the real object is expressed in an AR coordinate system (Kitahara- Figs. 17, 19-20 shows the coordinate system used to render the target object OBJ and the bullet object BO; ¶0175, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image such that the virtual world image is given preference”; ¶0196, the motion of the game apparatus 10 may be calculated using so-called AR (augmented reality) technology).

Regarding claim 13, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to acquire size information of the real object (Kitahara- ¶0124, the target object OBJ that appears from the specific-colored subject may change in size when appearing, depending on the size of the subject in the real world image; Fig.9 and ¶0134, the target object data De is data concerning the target objects OBJ1 through OBJ3 described above, and includes […] target object size data De2, […] The target object size data De2 indicates the size of each target object when caused to appear in combination with the real world image).

Regarding claim 14, Kitahara in view of Komiyama, discloses the information processing device according to claim 13, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to set a type of the selected virtual object based on the size information of the real object (Kitahara- ¶0029, a size of a group of adjacent blocks belonging to the same hue category, selects a group of blocks from which the image of the object is to be generated).
Regarding claim 15, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to set, based on the type of the virtual object, the virtual space including the selected virtual object having the type of selected virtual object placed therein (Kitahara- ¶0029, a size of a group of adjacent blocks belonging to the same hue category, selects a group of blocks from which the image of the object is to be generated), and
wherein the virtual space differs in layout according to the position information of the real object (Kitahara- Fig. 6B and ¶0115, a plurality of water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion included in the camera image CI; Fig. 7B and ¶0116 disclose plants and flowers have appeared as the target object OBJ2 from near the center of the green subject portion included in the camera image CI; Fig. 8B and ¶0117 disclose a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI).

The method of claim 19 is similar in scope to the functions performed by the apparatus of claim 1 and therefore claim 9 is rejected under the same rationale.

Regarding claim 20, all claim limitations are set forth as claim 1 in a non-transitory computer-readable medium having embodied thereon a program and rejected as per discussion for claim 1.
Regarding claim 20, Kitahara in view of Ito and Takeshi, discloses a non-transitory computer-readable medium having embodied thereon a program (Kitahara- Figs. 1, 5, ¶0009, configuration of a computer-readable storage medium having stored thereon a display control program […] is executed by a computer of a display control apparatus that displays an , which when executed by a computer causes the computer to execute a method of claim 1.

7.	Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Komiyama, further in view of Wright et al., (“Wright”) [US-2012/0306853-A1]
Regarding claim 2, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and further discloses wherein the virtual space differs in layout  (Kitahara-  ¶0140, the display image to be displayed on the upper LCD 22 is generated by superimposing the virtual world image on the real world image [the virtual space differs in layout] such that the virtual world image is given preference).
The prior art fails to explicitly disclose the virtual space differs in layout according to an attribute of a reference object depicted in the captured image.
Howeve, Wright discloses 
the virtual space differs in layout according to an attribute of a reference object depicted in the captured image (Wright- Figs. 5A-5C and ¶0050, a real-world object 500 comprises a red billiard ball [an attribute of a reference object depicted in the captured image] […] a virtual representation 502 of the red billiard ball 500 is associated with the attribute of being hot [an attribute of a reference object] and flames 504 are added to the virtual representation to visually indicate such […] a virtual representation 506 that masks or changes the appearance of the real-world object 500 to look like a flaming ball or sun [the virtual space differs in layout]).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Wright, and applying the attribute of being hot and flames are added to the virtual representation into the virtual 
Doing so would utilize an augmented reality application.

Regarding claim 22, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Wright discloses wherein the circuitry is further configured to recognize the real object based on the texture of the real object (Wright – Fig. 2 and ¶0032, capture one or more images of the real-world object 206 […] the real-world object 206 is a red billiard ball [recognize the real object based on the texture]; ¶0018, the virtual object has characteristics such as surface textures that are derived from the images of the real-world object; ¶0042, captures a plurality of characteristics of the real-world object in the virtual representation. The characteristics include color, surface textures).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Wright, and capturing a plurality of characteristics of the real-world object include color, surface textures into the real object, as taught by Kitahara/Komiyama to recognize the real object based on the texture of the real object.
The same motivation that was utilized in the rejection of claim 2 applies equally to this claim.

8.	Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Komiyama, further in view of Billinghurst et al. (hereinafter referred to as Billinghurst) ("The MagicBook: a transitional AR interface")
Regarding claim 3, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and though Kitahara discloses wherein the virtual space differs in layout (Kitahara-  ¶0140, the display image to be displayed on the upper LCD the virtual space differs in layout according to a capture location of the captured image (Billinghurst- para. bridging bottom p,746, tight col to top of p.747. left col.; and p.749, para. bridging left and right col., “People can turn the pages of these books, look at the pictures, and read the text without any additional technology (Fig. 3a). However, if they look at the book through an AR display they see 3D virtual models appearing out of the pages (Fig. 3b) […] models appear attached to the real page so users can see the AR scene from any perspective simply by moving themselves or the book” “Users can change the virtual models simply by turning the book pages and when they see a scene they particularly like, they can fly into the page and experience it as an immersive virtual environment” “Turning a book page to change virtual scenes is as natural as rotating the page to see a different side of the virtual models”; page 749, right column, first paragraph, that when the reader looks at these pictures through the HHD, computer vision techniques are used to precisely calculate the camera position and orientation relative to the tracking mark).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Billinghurst, and applying changing the virtual models simply by turning the book pages, as taught by Billinghurst into the virtual space differs in layout, as taught by Kitahara/Komiyama so the virtual space differs in layout according to a capture location of the captured image.
Doing so would allow multiple users to experience the same virtual environment either from an egocentric or an exocentric perspective.

Regarding claim 4, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and though Kitahara discloses wherein the virtual space differs in layout (Kitahara-  ¶0140, the display image to be displayed on the upper LCD wherein the virtual space differs in layout according to an attribute (i.e. camera position and orientation) of the image capture device (Billinghurst- page 749, right column, first paragraph, that when the reader looks at these pictures through the HHD, computer vision techniques are used to precisely calculate the camera position and orientation relative to the tracking mark).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Billinghurst, and applying camera position and orientation, as taught by Billinghurst into the virtual space differs in layout, as taught by Kitahara/Komiyama so the virtual space differs in layout according to an attribute of the image capture device.
The same motivation that was utilized in the rejection of claim 3 applies equally to this claim.

Regarding claim 10, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and the prior art fails to explicitly disclose, but Billinghurst discloses wherein the selected virtual object (i.e. virtual people) includes an avatar (i.e. virtual avatars) for a user (Billinghurst- page 749, right column, last paragraph to page 750, left column, first paragraph, each of the user computers are networked together for exchanging information about avatar positions, the virtual scene that each user is viewing, and this is used to place virtual avatars of people that are viewing the same scene - suggests a control unit that causes an image of a virtual object placed for each user within the augmented reality space to be displayed on a screen).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Billinghurst, and 
The same motivation that was utilized in the rejection of claim 3 applies equally to this claim.

9.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Komiyama, further in view of Billinghurst, still further in view of Hayakawa Takeshi, (machine translation of JP 2012-178069A with citation below, hereinafter “Takeshi”)
Regarding claim 5, Kitahara in view of Komiyama and Billinghurst, discloses the information processing device according to claim 4, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to determine (Takeshi- Fig.6: control part 55; ¶0079, the control part 55 change content of the positional relationship of the marker of the player card 3 and the marker of the mass on the board 2), based on an attribute of a user (Takeshi- ¶0102, making the time in changing the attributes (a possession point, an item, etc.) of the player in virtual space, and a game (virtual space) pass), an initial position of the selected virtual object placed within the virtual space (Takeshi- ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker 3 can be used as the starting point of a marker coordinate system; ¶0074, the coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama/Billinghurst to incorporate the teachings of Takeshi, and applying the virtual space candidates, as taught by Takeshi into the information processing to set the virtual space selected from among multiple virtual space candidates prepared in advance.
Doing so would provide the positional relationship of virtual objects placing for multiple users in the collaborative environment can be enhanced.

Regarding claim 11, Kitahara in view of Komiyama and Billinghurst, discloses the information processing device according to claim 10, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to place the avatar of the user accessing the virtual space in real-time within the virtual space (Takeshi- Fig. 18, 19 and 20 and ¶0174-0182 details the character object 4B (avatar) which the game device 1B operates (by user) to plays a match against the enemy character object 7-2 and wins. The match happened in the imaging range 50B (the augmented reality space) of the game device 1B in real-time within the augmented reality space. Both game devices AA and 1B could detect (access) the imaging range 50B (same augmented reality space) and the character object 4B could be displayed as a front-face side in the game device 1A and as back side in the game device 1B).
Takeshi’s playing a match against the enemy character object would have been recognized by one of ordinary skill in the art to be applicable to the placing an avatar of one or more users in real-time within the augmented reality space taught by Kitahara/Komiyama/Billinghurst and the results would have been predictable in production of the control unit places an avatar of one or more users accessing the same augmented reality space in real-time within the augmented reality space to provide an image processing method and apparatus, which the positional relationship of virtual objects placing for multiple users in the collaborative environment can be enhanced. Therefore the claimed subject matter would have been obvious to a person of ordinary skill in the art at the time the invention was made.


10.	Claims 6, 8-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Komiyama, further in view of Hayakawa Takeshi, (machine translation of JP 2012-178069A with citation below, hereinafter “Takeshi”)
Regarding claim 6, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to set the virtual space (i.e. imaging range) selected from among multiple virtual space candidates (e.g. imaging ranges 50A and 50B) prepared in advance (Takeshi- Fig. 18 and 20 and ¶170-172 suggests the imaging ranges 50A and 50B (virtual space candidates). These imaging ranges are imaged by game devices 1A and 1B and being prepared ahead the match).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Takeshi, and applying the virtual space candidates, as taught by Takeshi into the information processing device, as taught by Kitahara/Komiyama to set the virtual space selected from among multiple virtual space candidates prepared in advance.
Doing so would provide the positional relationship of virtual objects placing for multiple users in the collaborative environment can be enhanced.

Regarding claim 8, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and further discloses wherein the circuitry is further configured to determine, based on the position information of the real object in the real space (Kitahara- ¶0009, the image generation means […] generates an image of an object to be placed in a virtual world; Fig. 6B and ¶0115, a plurality of water droplets have appeared as the target object OBJ1 from near the center of the blue subject portion included in the camera image CI; Fig. 7B and ¶0116 disclose plants and flowers have appeared as the near the center of the green subject portion included in the camera image CI; Fig. 8B and ¶0117 disclose a flame has appeared as the target object OBJ3 from near the center of the red subject portion included in the camera image CI), and fails to explicitly disclose, but Takeshi discloses an initial position of the selected virtual object placed within the virtual space (Takeshi- ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker 3 can be used as the starting point of a marker coordinate system; ¶0074 discloses determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Takeshi, and applying the starting point, as taught by Takeshi into the information processing device, as taught by Kitahara/Komiyama to determine, based on the position information of the real object in the real space, an initial position of the virtual object placed within the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

Regarding claim 9, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Takeshi discloses wherein the circuitry (Takeshi- Fig.4) is further configured to determine, based on an attribute of a user (Takeshi- ¶0102, making the time in changing the attributes (a possession point, an item, etc.) of the player in virtual space, and a game (virtual space) pass), an initial position of the selected virtual object placed within the virtual space (Takeshi- ¶0074, determine the position used as the starting point before a game start, for example, and the starting point of a marker coordinate system; ¶0074, The coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Takeshi, and applying the attribute and the initial position of the virtual object placed within the virtual space, as taught by Takeshi into the information processing device, as taught by Kitahara/Komiyama to determine, based on an attribute of a user, an initial position of the virtual object placed within the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

Regarding claim 12, Kitahara in view of Komiyama, discloses the information processing device according to claim 1, and fails to explicitly disclose, but Takeshi discloses wherein, in a case in which the virtual space is not determined from the position information of the real object in the real space (Takeshi, Fig. 7 and ¶0087, the initial state in the virtual space of the board 2 and the player card 3 when “Before a game start, first, the board 2 is recognized and initialization processing which performs initial setting of virtual space is performed. When the board 2 whole is imaged with the game device 1 after initialization processing's performing, on the board 2 in the display screen of the game device 1” - the augmented reality space with board 2 and the player card 3 is not determined from the related information (i.e. “a user location, other locations, POIs, roads, terrain types, boundaries, or any , the circuitry (Takeshi- Fig.4) is further configured to set a default virtual space candidate that does not depend on the position information of the real object within the one real space as the virtual space (Takeshi- Fig. 7 and ¶0087, the initial state in the virtual space of the board 2 and the player card 3  as the default setting of augmented reality space candidate).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Takeshi, and applying the position information of the real object within the real space, as taught by Takeshi into the information processing device, as taught by Kitahara/Komiyama so the circuitry is further configured to set a default virtual space candidate that does not depend on the position information of the real object within the real space as the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

Regarding claim 16, Kitahara in view of Komiyama, discloses the information processing device according to claim 13, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to determine, based on the size information of the real object within the real space (Kitahara- ¶0124 discloses the target object OBJ that appears from the specific-colored subject may change in size when appearing, depending on the size of the subject in the real world image; Fig.9 and ¶0134 disclose the target object data De is data concerning the target objects OBJ1 through OBJ3 described above, and includes […] target object size data De2, […] The target object size data De2 indicates the size of each target object when caused to appear in combination with the real world image), and fails to explicitly disclose, but Takeshi discloses an initial position of the selected virtual object placed within the virtual space (Takeshi- ¶0031-0032, real space and virtual space can be matched by defining the coordinate system of virtual space on the basis of the marker 3 arranged in real space. A marker coordinate system is defined to each marker 3 […] the marker starting point of a marker coordinate system; ¶0074, the coordinate system in real space can determine the position used as the starting point before a game start, for example, and the game device 1 and the position in the coordinate system in the real space of each marker can be acquired using the information acquired from the acceleration sensor 39 with which the game device 1 is equipped).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Takeshi, and applying the starting point, as taught by Takeshi into the information processing device, as taught by Kitahara/Komiyama to determine, based on the size information of the real object within the real space, an initial position of the selected virtual object placed within the virtual space.
The same motivation that was utilized in the rejection of claim 6 applies equally to this claim.

11.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara in view of Komiyama, further in view of Crabtree et al., (“Crabtree”) [US-6,295,367-B2]
Regarding claim 17, Kitahara in view of Komiyama, discloses the information processing device according to claim 13, and fails to explicitly disclose, but Crabtree discloses wherein the size information includes a width of the real object and a height of the real object (Crabtree- Fig. 8: Step 620, 625 and col 7, lines 27-32 disclose “1. Width. The bounding box of the region cluster must be greater than a minimum width and less than a maximum width. 2. Height. The bounding box of the region cluster must be greater than a minimum height and less than a maximum height”; col 9, lines 1-4 discloses “(b) CObject of Region Cluster A<0.1 and the real world width and height of the object, determined by the model matcher 600, both are less than their respective minimum thresholds, Heightmin and Widthmin”).
It would have been obvious to one of ordinary in the art at the time the invention was filed to have modified Kitahara/Komiyama to incorporate the teachings of Crabtree, and 
Doing so would track the movement of complex objects, such as people, through a scene which may include complex objects itself. Moreover, a video tracking system which can function on an inexpensive computation platform offers significant advantages over the tracking systems heretofore known.

Regarding claim 18, Kitahara in view of Komiyama and Crabtree, discloses the information processing device according to claim 17, and further discloses wherein the circuitry (see Claim 1 rejection for detailed analysis) is further configured to:
compare the width of the real object with a first predetermined threshold and compare the height of the real object with a second predetermined threshold (Crabtree- Fig. 8: Step 620, 625 and col 7, lines 27-32 disclose “1. Width. The bounding box of the region cluster must be greater than a minimum width and less than a maximum width. 2. Height. The bounding box of the region cluster must be greater than a minimum height and less than a maximum height”; col 9, lines 1-4  discloses “(b) CObject of Region Cluster A<0.1 and the real world width and height of the object, determined by the model matcher 600, both are less than their respective minimum thresholds, Heightmin and Widthmin”); and 
set a type of the selected virtual object to be placed in the virtual space (Kitahara- ¶0029, a size of a group of adjacent blocks belonging to the same hue category, selects a group of blocks from which the image of the object is to be generated) based on a result of the comparison of the width and the comparison of the height (Crabtree- Fig. 8: Step 620, 625 and col 7, lines 27-32 discloses “1. Width. The bounding box of the region cluster must be greater than a minimum width and less than a maximum width. 2. Height. The bounding box of the region cluster must be greater than a minimum height and less than a maximum height”; col Object of Region Cluster A<0.1 and the real world width and height of the object, determined by the model matcher 600, both are less than their respective minimum thresholds, Heightmin and Widthmin”).


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL LE/
Primary Examiner, Art Unit 2619